 UNITED PAINTING CONTRACTORS159Karl Kristofferson and Sigvald Kristofferson, Co-partners,d/b/a United Painting ContractorsandBlaine A.Johnson.Case 9-CA-5323June30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn April 28, 1970, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had notengaged in certain other unfair labor practices al-leged in the complaint, and recommended dismissalof these allegations. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision.The General Counsel and the Charging Party alsofiled exceptions, and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs,and the entire record in this case, andhereby adopts the Trial Examiner's findings, con-clusions, and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, United Painting Con-tractors, Palos Height, Illinois, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN, Trial Examiner: Thisproceeding tried before me with the parties presentand represented by counsel, at Gillipolis, Ohio, onMarch 17, 1970, involves a complaint' pursuant toSection 10(b) of the National Labor Relations Act,as amended, alleging that United Painting Contrac-tors, a partnership (herein Respondent or Com-pany),while engaged in the performance of abridge painting contract, violated Section8(a)(1)of the Act by discharging and failing and refusing toreinstate three employees because those employeesengaged in protected concerted activity for theirmutual aid or protection. By answer, Respondentadmitted certain allegations of the complaint, butdenied the commission of any unfair labor practice.At the hearing the parties were afforded full op-portunity to examine and cross-examine witnesses,to adduce relevant evidence, to argue orally on therecord, and to submit briefs. Oral argument waswaived. A brief submitted by the General Counselhas been duly considered. No brief was receivedfrom Respondent.Upon the pleadings, stipulations, evidence, in-cluding my observation of the demeanor of the wit-nesses, and the entire record in the case, I make thefollowing:FINDINGS OF FACT2Performance of the bridge painting contractbegan in July,' but before starting the job Respon-dent entered into a memorandum understandingwith Painters Local 813 of Huntington (herein theUnion), which asserts jurisdiction in the area of thework, agreeing to comply with the Union's areacontract regarding the wages, hours, and terms andconditions of employment of its members. DuringJuly and August, Respondent employed a numberof the Union's members, including Blaine A. John-son,William D. Cremeans, and David E. Cremeans,the three alleged discriminatees, to work on thejob.Blaine Johnson began working for Respondent atthe bridge project on August 4. Johnson did ncpainting himself, but was assigned to see that asmall group of painters properly performed theirwork. He was paid a foreman's rate of 25 cents anhour over the journeyman rate. The General Coun-sel concedes that Johnson was a supervisor withinthe meaning of the Act. About a week after startingon the job, Johnson had a conversation withGeneral Foreman Michaels' at the jobsite. Johnson' Issued January 27, 1970, on a charge filed and served on September 8,1969SNo issue of commerce is presented Although Respondentdenied thecommerceallegations of the complaint, the uncontradicted testimonyshows,and I find and conclude that Respondent,which maintains its prin-cipal officeat Palos Height,Illinois, is engaged in various States as a paint-ing contractor,that at all times material it was engaged in theperformanceof a contract for thepainting of a newbridge acrosstheOhio Riverbetween Point Pleasant, West Virginia,and Gillipolis,Ohio, known as theSilver Memorial Bridge, the contract price for the painting being in excessof $50,000The bridgereferredto was constructed to replace a bridge thatcollapsed in December1967, withconsiderableloss of lifeThis and all date- hereafter referred to are 1969Michaels'supervisory status is conceded in Respondent's answer184 NLRB No. 19 160DECISIONS OF NATIONALLABOR RELATIONS BOARDcomplained to Michaels that he and the men werebeing required to work with faulty rigging, and topaint over rust and loose bolts. Michaels told John-son that Respondent was working under a deadline,and that if Johnson would follow orders and ask noquestions, he (Johnson) would get a bonus uponcompletion of the job. Johnson, however, directedthemen to scrape and prime rust spots beforepainting and not to paint over loose bolts, and ob-served them closely to see that his instructions werecomplied with.'On August 15, Johnson and his fellow employeeWilliam Cremeans went to an office which theWest Virginia Roads Commission maintained atPoint Pleasant,near the site of the bridge project,to speak to ProjectEngineerDorsey, an employeeof the State. Dorsey was not available, so Johnsonand Cremeans spoke with OfficeManager Kenny,complaining to the latter about unsaferigging onthe bridge and the practice of painting oyer rustand loosebolts. From there Johnson and Cremeanswentto the office of Congressman Heckler inHuntington,where they spoke with Robert Nelson,the Congressman's aide, telling him substantiallythe same thing they had told Kenney.'Under date of August 20, William Cremeanswrote a letter to Congressman Heckler complainingabout the unsatisfactory rigging and other workingconditions on the bridge. On August 21, WilliamCremeans had a general conversation about thecontents of this letter, in the paint shanty at whichRespondent Karl Kristofferson, General ForemanMichaels, and Delaney Randolph, an employee oftheWest Virginia Roads Commission, and a groupof Cremeans' fellow painters were present. Theconversation was in a normal tone of voice, withKristofferson about 4 feet, and Michaels about 2feet, away, but neither made any comment.'On the morning of August 20, Johnson had acrew working on a pick some hundred feet or moreabove water. Foreman Michaels approached John-son on the bridge and told the latter that the menwere not moving fast enough, and that Johnson hadtomake them move or fire them Johnson ex-plained that the pick was too long, and that theweight the men had to carry,' together with theirequipment,made it difficult to maneuver.Nevertheless, Johnson joined the men on the pickand reported to them what Michaels had said, andBased on the uncontradu-ted and credited testimony of JohnsonMichaels was not called as a witness, nor was the failure to call him ex-plained" Based on the credited and uncontradicted testimony of Johnson andWilliam Cremeans'Kristofferson admitted that he learned of this letter on the job, but galeno testimony as to when or under what circumstances the informationcame to his attention"the men carry paint in a 5-gallon container, which normally weighsabout 75-80 pounds"Based on the credited testimony of Johnson and William CremeansKnstofferson testified that Hoenig for a time was unable to get any explana-tion from the men as to the reason for the walkoff, but that it finally camethat if they did not go along with Michaels' ordersthey would be fired. While this conversation was inprogress, the pick broke throwing Johnson into thecords. One man caught Johnson, and another, whowas wearing a safety belt, caught the pick, whichprevented the men from falling into the water.Shortly after this event, all of the painters on thebridge, some 17 to 19 in number, left their workand went to the paint shanty, where they met withKristofferson and Hoenig, superintendent for AlliedConstruction, the steel contractor on the job. John-son, apparently spokesman for the group, arguedthat the working conditions of the painters as laiddown by Respondent were unsafe. Hoenig thereupon remarked that he was unaware that Kristoffer-son and Michaels were requiring the men to workunder the conditions Johnson stated, but that hewould require additional rigging to be put up if themen would return to work. The men agreed andwork was resumed at the end of the lunch period.The work of putting up rigging was also begun.9On August 21, Johnson, William Cremeans, andhis brother David reported for work as usual andexcept for the usual 12 to 12:30 lunch break,worked until 1:30 p.m. During that morningMichaels told Johnson that the latter was doing toomuch talking to the men about unsafe conditions,and that Johnson would have to work with thebrush and cease being a foreman. However, John-son was never required to work with a brush or tocease his supervisory duties. About 1:30 that after-noon Johnson reported to Michaels that he was illand had to go home. Michaels gave permission forJohnson to do so. Johnson then stated he wouldhave to notifyWilliam and David Cremeansbecause they were riding with him and had no otherway home. ° Michaels agreed to this also. AfterJohnson notified the Cremeans brothers that he wasleaving the job, Michaels took him in his truck fromthe bridge to the paint shanty. On the way,Michaels told Johnson to turn in his hard hat, lifejacket, and safety belt saying, "I've got a feelingyou won't be back." When Johnson asked why,Michaels replied, "Oh, just because."" At the paintshanty,Kristoffersonwas present and shortlythereafter Union Steward Eicher arrived with theCremeans brothers. Johnson, in the presence ofKristofferson, told Eicher that if he felt well enoughhe would be at work the next morning, and if not,out that they felt the rigging was unsafe, but did not say what was wrongwith it He further testified that the men agreed to return to work, but thatno commitment was made to do anything about the rigging, nor wasanything done about it ro the extent that Kristofferson's testimony is inconflict with that of Johnson and William Cremeans, I do not credit himHoenig did not testify"' Johnson and both of the Cremeans resided in Huntington, approxi-mately 40 miles south of the worksite No other workers on the bridge livedin Huntington" This was contrary to normal practice For the major portion if not forthe entire period of his employment by Respondent, Johnson was per-mitted to keep his equipment in his truck rather than lock it in the paintshack as the other painters were required to do UNITED PAINTING CONTRACTORShewould send word by William Cremeans.Michaels expressed agreement, but Kristoffersonmade no comment.12Early on August 22, Johnson telephoned WilliamCremeans that he was not well enough to go towork.William Cremeans and his brother Davidthereupon left for work without Johnson, arrivingat the jobsite about 7:30 a m. William Cremeanspromptly notified Kristofferson that Johnson wasstill ill and would not be at work that day." Whilethe men were waiting for the fog to lift so that theymight commence work, State Road Commissionemployee Randolph appeared at the jobsite andtoldWilliam Cremeans that Dorsey, also a RoadCommission employee, wanted to see Johnson andCremeans at the Commission's office later thatmorning.Cremeans, with his brother David, there-upon went to Kristofferson's office and told thelatter that they would be unable to go to work thatmorning because they were wanted at the RoadCommission's office.14 Kristofferson gave his per-mission for the men to keep their appointment.15August 22 being their regular payday,WilliamCremeans also asked for and received from Kristof-ferson, his paycheck, as well as that of his brotherand Johnson, saying that he expected to see thelatter that night at a union meeting, and would giveit to him.16 The Cremeans brothers then left for theoffice of the Roads Commission, some 3 milesdistant from the jobsite, to see Dorsey. FindingDorsey unavailable for several hours, they went toHuntington where they again complained to Con-gressman Heckler's aide about safety conditions onthe bridge. Returning to the Roads Commission'soffice, the Cremeans talked with Dorsey, makingsame complaint to him."Leaving the Roads Commission's office, theCremeans returned to the jobsite where they weremetbytelevisionnewsreporters.WilliamCremeans was interviewed and film shots of the in-terviewwere taken, which were shown on thetelevision evening news that day. In the interviewCremeans complained about unsafe working condi-tions on the bridge arid the painting over rust and" Z Based on the uncontradicted and credited testimony of Johnson Asheretofore indicated Michaels did not testify Kristofferson testified that hewas not aware that Johnson became ill on the job on August 21 He admitsthat he saw the three men leaving the job that day, and claimed that heasked them why they were leaving, but that he got no satisfactory answerKristofferson claimed that he had no recollection as to whether Michaelswas present on this occasion or not William Cremeans testified that at thepaint shanty he was asked by Kristoffersonif the men were quitting, andthat he replied to the effect that Johnson was ill and had to go home, andthat he and his brother had to go with him because they had no other wayhome,but would he hack at work in the morning Because I creditCremeans and Johnson, I do not credit Kristofferson's testimony that hewas unaware of the reason the three men left the job on August 21" Based on the credited testimony of William Cremeans Kristoffersontestified that he did not remember being advised that Johnson was still illand would not be at work on August 22 Additionally, he at first testifiedthat Johnson was not on the job on August 22, and later testified that hewas there To the extent that Kristofferson's testimony is in conflict in thatregard with that of William Cremeans and Johnson,Ido not credit it14Because Johnson was not at work that morning,William Cremeans de-161loose bolts.Although Kristoffersontestified that heknew of nocomplaints about unsafeworking condi-tions on the bridge even aslate as August 25, headmitted that he saw andheard the interview ofWilliam Cremeans on the televisiontelecast on Au-gust 22." The local newspaper also carried newsitems,allof which Kristoffersonadmitted he saw,statingthe protest made by the men. One of thesenews items is dated August 23, and mentions Wil-liam Cremeans as one of the persons complaining.Kristofferson admitted thaton Friday, August 22,he asked the Union torefer six paintersto the jobfor workon Monday,August 25. He additionallytestified thaton August22, the Unionwas notifiedthat Respondent wished the men to work on Satur-day, August23, such notice being required by thecontract with which Respondent agreedto comply.Kristofferson admitted that he personally did notgive such notice,but because notice was requiredby the contract, he assumed it was given bysomeone. No testimony was adduced, however, toestablish that such noticewas infact given. At theunion meetingduring the evening of August 22,both Johnson and Williams Cremeans inquired ofthe BusinessAgent if Respondent had asked forpermission to work the following day, and were toldthat no such request had been made. For thisreason neither Johnson nor the Cremeans went tothe job on Saturday, August 23. However, Kristof-ferson testified without contradiction that on Au-gust23, 12 painters worked on the job. Notestimony was given to explain how these men werenotified that work would proceed that day.OnMonday,August 25, Johnson and theCremeans went to the jobsite prepared to work. Ar-riving before the 8a.m startingtime, they went tothe paint shack for coffee before beginning work.While so engaged, Holly, who had been appointed aforeman the preceding week,'9 came in, handedJohnson and both the Cremeans a check, andstated that they were laid laid off. They asked,"Laid off or fired?" Holly replied, "The old manjust said you were laid off."20 The three menthereupon left the job. Although Kristoffersonceded to take his brother with him to the Commission's office DavidCremeans testified that he went at his brother's request" Based on the credited testimony of William and David CremeansKristofferson admitted that Randolph came to the job that morning, andthat the Cremeans brothers told him that they would be unable to workbecause they had something else to do, but denied that they informed himwhat that something else was I do not credit his denials"'Kristofferson admitted that while the men were normally paid at theend of the workday on which the paycheck is due,checks for the three menreferred to were given out early that morning, although he claimed that hecould not recall whether he gave those checks, or whether he gave them toMichaels for delivery" Based on the credited and uncontradicted testimony of the Cremeans"Based on the credited and uncontradicted testimony of the Cremeansand the admission of Kristofferson'"There is no evidence that Holly's appointment when made was in dis-placement of Johnson as foremanm Based on the uncontradicted and credited testimony of Johnson andWilliam Cremeans 162DECISIONSOF NATIONALLABOR RELATIONS BOARDclaimed that because these men did not work onFriday or Saturday, he thought they had quit, andnever expected them to come back, he admittedthat he had their checks made out before he sawthem that morning, and had already decided thatthey were not going to work. Kristofferson also ad-mitted that on August 25, he had ample work forthe three men, that all of them were good painters,and that he had no complaint about their work.Contentions and ConclusionsAssuming for the moment that Johnson'sdischarge under the circumstances of this casecould be a violation of Section 8(a)(1) of the Act,a question hereafter considered, the first issue to bedetermined is whether the men were dischargedbecause they engaged in concerted activity for theirmutualaid or protection, as contended by theGeneral Counsel, or whether their discharge wassolely because they were absent from work on Au-gust 22 and 23, as Respondent contends. I find andconclude that the men were discharged becausethey in good faith concertedly protested what theyregardedas unsafeconditions on the bridge, conductprotected by Section 7 of the Act, and for which atleasttheCremeans could not lawfully bedischarged. It is immaterial and therfore unnecessa-ry to decide, or make any findings, as to whetherthe men were correct or incorrect in their assertionof unsafe conditions. It is sufficient to find, as I do,that they were at all times acting in good faith intheir assertions and efforts to cause such conditionsto be corrected, and that their activity in that re-gard is actively protected by Section 7 of the Act,forwhichemployeesmay not be lawfullydischarged.N.L.R.B. v.WashingtonAluminumCompany, Inc.,370 U.S.9, Ben Pekin Corporation,181 NLRB 165. This conclusion is dictated, I be-lieve, by a number of factors.Ihave found notwithstanding Kristofferson'sdenials,that he was well aware that the men wereprotestingunsafeworkingconditions,as he ad-mitted knowledge of the letter Cremeans wrote hisCongressman,the televisionbroadcast, and that themen engagedin a work stoppage on August 20,returning towork only afteran agreement wasmade in Kristofferson's presence that additionalrigging would be put up to protect them. Kristoffer-son admittedly had no complaint about the workthese men did, admittedly regarding them as com-petent workmen, and as I have found gave his per-mission for these men to leave the job on August 21because Johnson's illness,knew on August 22 thatJohnson was still ill, and on that day gave his per-mission to the Cremeans not to go to work in orderthat theymight keep their appointment withrepresentatives of the Roads Commission. Not-21 In this connection it is not without some significance that when John-son was leavingthe job on August 21, GeneralForemanMichaels, contraryto usual practice,askedJohnson to turn in his equipment,saying"I've got awithstanding these facts, Kristofferson admittedlycalled the Union on Friday for six men, three ofwhom were to replace the three here involved, andby Monday morning had checks in his possession topay them, in spite of his claim that he thought themen had quit and would not be back on the job.From all of this it is apparent to me that Kristoffer-son was so angered by the events of August 20 and22, climaxed as they were by fact that on August22, the Cremeans took their complaint to theRoads Commission and publicly aired them ontelevision, that he decided to rid himself of thosewhom he regarded as the leaders of the movement.His claim that the men were discharged becausethey were absent from the job on August 22 has allthe earmarks of an afterthought seized upon in theattempt to obscure the true motive for thedischarges.21 I so find and conclude. As the Courtof Appeals for the Ninth Circuit stated inShattuckDenn Mining Corporation v. N.L.R.B.,362 F.2d466, 470:If he [the trier of fact] finds that the stated mo-tive for a discharge is false, he certainly caninfer that there is another motive. More thanthat, he can infer that the motive is the onethat the employer desires to conceal-an un-lawful motive-at least where, as in this case,the surrounding facts tend to reinforce that in-ference.For the reasons stated, I find and conclude thatthe Cremeans brothers were discharged by Respon-dent because they engaged in concerted activityprotected by the Act, and that such discharges in-terfered with, restrained, and coerced employees inthe exercise of their Section 7 rights, and thereforeviolated Section 8(a)(I) of the Act.With respect to Johnson, however, other con-siderations apply which lead me to the conclusionthat in discharging him, Respondent did not violateany Section of the Act. Although claiming thatJohnson's supervisory authority was "minor," theGeneral Counsel conceded at the hearing, andagain in his brief, that he was a "supervisor" withinthe meaningof the Act. As such, Johnson did nothave the protection of the Act against reprisal byRespondent(MississippiValleyBarge Line, Inc.,151 NLRB 678), except in a very limited area. AsTrial Examiner Louis Libbin, with Board approval,wrote inGreat Lakes Towing Company,168 NLRB695 at 702:The cases in which the Board has found thatdisciplinary actionagainsta supervisor tends tointerfere with the employees' Section 7 rightsinviolation ofSection8(a)(1) of the Actgenerally fallintotwo categories. One categoryinvolves disciplinaryaction against a supervisorfor having testifiedin a Boardproceeding[OilCity Brass Works,147 NLRB627; Better Mon-feeling you won't be back"The facts tend to support the inference that theremark was more than prophetic IUNITED PAINTING CONTRACTORS163keyGrip Company,115NLRB 1170]. Theother category involves disciplinary actionagainst supervisors for failing or refusing toassist the employer in his campaign to combatthe employees'self-organizationefforts by con-duct constituting an unfair labor practice,generally in a context of known employerhostility and opposition to the employees' or-ganizationalefforts.[Transitron Electric Corp.,129 NLRB 828;Talladega Cotton Factory, Inc.,106 NLRB 295;Brookside Industries, Inc.,135NLRB 16]. The Board's findings of a violationin the first category rests primarily on thereasoning that such conduct infringes upon thefreedom of employees to vindicate their Sec-tion 7 rights in a Board proceeding because itcreates fear of a similar fate befalling them fortestifying in a Board proceeding, because theirSection 7 rights include the right to have su-pervisors with knowledge of the facts testify inBoard proceedings without risking disciplinaryaction, and because such conduct interfereswith the Board's process and orderly adminis-trationof the Act.[OilCityBrassWorks,supra; Better Monkey Grip, supra; Grand-Cen-tralChrysler, Inc.,165 NLRB 185, 188]. TheBoard's finding of a violation in the secondcategory rests primarily on the reasoning thatthe conduct for which the supervisor wasdisciplined was his refusal to commit an unfairlabor practice for the intended purpose ofchilling unionism, and that disciplinary actionfor that reason had such a clear and direct im-pact on the employees' Section 7 rights that itisquite obvious that it would reasonably tendto impinge on their exercise of those rights.None of the factors detailed above are present intheinstantcasePlainly,Johnsonwasnotdischarged for giving testimony in a Board proceed-ing, nor for refusing to carry out an instruction toengage in unfair labor practices. It is true that therank-and-file employees must have been aware ofthe circumstances of and the reasons for, Johnson'sdischarge, but it does not necessarily follow fromthis that they could reasonably fear that the samefate would befall them if they engaged in concertedor union activity. For if that were true everydischarge of a supervisor for engaging in union ac-tivitywould be a violation of Section8(a)(1), aresult plainly at variance with the intent of Con-gress in creating the dichotomy between "em-ployees" and "supervisors." Cf.Panaderia SucessonAlonzo,87 NLRB 877, 881. Thus, a threat todischarge or even the discharge of a supervisorbecause he signed and was active in procuring em-ployees to sign authorization cards for a union engaged in an organizational campaign does not vio-at-e Section 8(a)(1 ), because such a discharge isnot for refusing to participate in unfair labor prac-tices, or for giving testimony in a Board proceeding,but because he engaged in conduct inconsistentwith his status as a supervisor, and this would betrue even though some employees might regardsuch a discharge as an indication that if an em-ployer would discharge for signing a union card,employees could expect a similar fate.Cf.Al-gonquin Bowling Center,170 NLRB 1768,and thecases there cited at fn. 2. So here,Johnson,as a su-pervisor,had no protected right to engage in con-certed activity,either in his own behalf,or on be-half of employees.His conduct in that regard wasinconsistent with his status as a supervisor,and hisdischarge for that reason does not violate Section8(a)(I) of the Act.Accordingly,Ifind and conclude that Johnson'sdischarge did not violate any Sectionof the Act,and shall recommend that the complaint herein, tothat extent, be dismissed.Upon the foregoing findings of fact and the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the mean-ing of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. In protesting alleged unsafe working condi-tions,Respondent's employees engaged in con-certed activities for their mutual aid and protectionwithin the meaning of Section 7 of the Act.3.By discharging William and David Cremeansfor engaging in concerted activities for their mutualaid and protection, Respondent interfered with,restrained, and coerced its employees in the exer-cise of rights guaranteed by Section 7 of the Act,and thereby engaged in and is engaging in unfairlabor practices proscribed by Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce. within themeaning of Section 2(6) and (7) of the Act.5.The discharge of Johnson by Respondent didnot violate any Section of the Act, and the allega-tions of the complaint in that respect should bedismissed.THE REMEDYHaving found that Respondent engaged in unfairlabor practices, it will be recommended that it berequired to cease and desist therefrom and takecertainaffirmativeactiondesigned and foundnecessary to effectuate the policies of the Act.Having found that Respondent interfered with,restrained, and coerced its employees in the exer-cise of rights guaranteed by Section 7 of the Act, itwill be recommended it be required to cease anddesist therefrom.Having found that Respondent discharged Wil-liam and David Cremeans because they engaged inprotected concerted activity for their mutual aidand protection, it will be recommended that it berequired to offer each of them reinstatement to 164DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir former job on the bridge project, if the same isstill in progress, without prejudice to their seniorityor other rights, privileges, or working condidions,and make each of them whole for any loss ofearnings suffered by reason of their discharge, bypaying to each a sum of money equal to the wageshewould have earned from the date of hisdischarge to the date of reinstatement, if the bridgeproject is still in progress,and if completed, to thedate of his employment would have ceased in thenormal course of events,less his net earnings dur-ing such period,in accordance with the Board's for-mula setforth in F. W.Woolworth Company,90NLRB 289, with interest thereon at the rate of 6percent per annum, as provided inIsis Plumbing &Heating Co ,138 NLRB 716. To assist in determin-ing compliance with this provision, it will be recom-mended that Respondent be required to preserveand make available to agents of the Board, allpayroll and other records necessary or useful in ob-taining compliance with the Board's order, or incomputing the amount of backpay.Because the record does not disclose whetherRespondent's bridge project is still in progress, it isnot possible to determine whether the notices nor-mally required by the Board can be posted at thejobsite.Accordingly, it will be recommended thatRespondent be required to follow the usual noticeposting procedure if the bridge job is still inprogress, and if not, that it be required to mail acopy of the notice to each person employed on theproject on August 20, or at any time thereafter.Because of the nature of the unfair labor prac-tices found, which go to the very heart of the Act, itwill be recommended that Respondent be requiredto cease and desist from in any manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed by Section 7 of the Act.N.L.R.B v. Entwistle Mfg. Co.,120 F.2d 532 (C.A.4); California Lingerie, Inc.,129 NLRB 912, 915.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thecase, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that the National Labor Relations Boardorder Karl Kristofferson and Sigvald Kristofferson,co-partners, doing business as United Paint Con-tractors, their officers, agents, successors, and as-signs, to:1.Cease and desist from:(a)Discharging employees because they haveengaged in, for their mutual aid or protection, con-certed activity which is protected by Section 7 ofthe National Labor Relations Act, as amended.(b) In any other manner interfering with,restraining, or coercing employees in the exerciseof their rights to self-organization, to form, join, orassist labor organizations, to bargain collectivelythrough representatives of their own choosing, andto engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.2.Take the following affirmative action foundnecessary and designed to effectuate the policies ofthe Act:(a) If its bridge painting job at Point Pleasant,West Virginia, is still in progress, offer William D.Cremeans and David E. Cremeans, immediate, full,and unconditional reinstatement to their formerjobs or, if such a job no longer exists, to a substan-tially equivalent position, without prejudice to theirseniority or other rights, privileges, or working con-ditions, and notify each of them, if presently servingin the Armed Forces of the United States, of hisright to full reinstatement upon application in ac-cordancewith the Selective Service Act andUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(b)Make whole William D. Cremeans andDavid E. Cremeans for any loss of earnings theysuffered by reason of their discharges on August25, 1969, in the manner set forth in the sectionhereof entitled "The Remedy."(c) Preserve and, upon request, make availableto the Board and its agents for examination andcopying, all records necessary or useful in deter-mining compliance with the provisions of thisorder, or in computing the amount of backpay due,including, but not limited to social security pay-ment records, timecards, and personnel records andreports.(d) If the bridge painting project is still inprogress, post at said project copies of the attachednotice marked "Appendix."22 Copies of said notice,on forms provided by the Regional Director for Re-gion 9 (Cincinnati, Ohio), shall, after being signedby an authorized representative, be posted by themimmediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material If said bridge painting project hasbeen fully completed, then, and in that event, suffi-cient copies of said notice on forms to be furnishedby the aforesaid Regional Director, shall after beingsignedbyanauthorizedrepresentative,beex In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat theBoard's Orderis enforcedby a Judgment of a UnitedStates Courtof Appeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board " UNITED PAINTINGdelivered to said Regional Director in properly ad-dressed but unsealed envelopes, with legal postageaffixed, for mailing by him to all persons employedon said bridge painting project on August 20, 1969,or at any time thereafter. At the same time thereshallbe delivered to said Regional Director, aseparate list showing the name and last known ad-dress of all persons to receive such notice, as hereinprovided.(e)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.'Z' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith 'APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the oppor-tunity to present their evidence, the National LaborRelations Board has found that we, Karl Kristoffer-son and Sigvald Kristofferson, Co-partners, doingbusiness as United Painting Contractors, violatedthe National Labor Relations Act, and ordered usto post this notice, and we intend to carry out theorder of the Board, the judgment of the court, andabide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of thesethings.CONTRACTORS165WE WILL NOT do anything to interfere withyou in the exercise of these rights.WE WILL NOT discharge employees becausethey engage in concerted activity for their mu-tual aid or protection which is protected bySection 7 of the National Labor Relations ActAs it has been found that we violated the lawwhen we discharged William D. Cremeans andDavid E. Cremeans, WE WILL, if our bridgepainting job at Point Pleasant, West Virginia, isstill in progress, offer each of them their jobback, with full seniority, and we will make upto each of them the pay they lost, together with6-percent interest.WE WILL notify William D. Cremeans andDavid E. Cremeans, if they are serving in theArmed Forces of the United States of theirright to reinstatement, upon application, if thebridge painting job is still in progress, in ac-cordance with the Selective Service Act andtheUniversalMilitaryTraining and ServiceAct, as amended, after discharge from theArmed Forces.KARL KRISTOFFERSON ANDSIGVALD KRISTOFFERSON,CO-PARTNERS, DOINGBUSINESS AS UNITED -PAINTING CONTRACTORS(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, Room 2407, Federal Office Build-ing,550Main Street, Cincinnati, Ohio 44199,Telephone 216-522-3715.427-835 0 - 74 - 12